Citation Nr: 0117909	
Decision Date: 07/09/01    Archive Date: 07/16/01

DOCKET NO.  99-21 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE


Whether overpayment of an apportionment of the veteran's 
benefits, in the amount of $900, was properly created.



ATTORNEY FOR THE BOARD



K. J. Alibrando, Counsel






INTRODUCTION

The veteran served on active duty from September 1985 to 
November 1995.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from the St. Paul, Minnesota, Debt Management Center, 
subsequent to the apportionment of the veteran's benefits to 
the veteran's spouse by the New Orleans, Louisiana, 
Department of Veterans Affairs (VA) Regional Office (RO) in 
September 1998.

The veteran failed to appear at a hearing at the RO scheduled 
in May 2001, at his request. 


REMAND

The overpayment in this case arose following the award of an 
apportionment of the veteran's disability compensation 
benefits to his spouse by decision dated in September 1998.  
The RO awarded the veteran's spouse $100 per month, effective 
from December 1, 1997.  The veteran asserts that the 
overpayment was not properly created because he paid his 
spouse advanced support payments prior to the period of the 
overpayment.  In July 1999, the veteran submitted copies of 
checks in support of his claim.

The claims file contains a copy of the September 1998 letter 
which notified the veteran that his spouse had been awarded a 
$100 per month apportionment of his disability compensation 
benefits, effective on December 1, 1997.  It was indicated 
that because of that change, he had been paid too much and 
that he would be advised shortly how much he had been 
overpaid and how he could repay that debt.  The record does 
not contain a copy of the notice to the veteran of an actual 
overpayment created by the apportionment of disability 
compensation and the date of issuance of such notice as may 
have been given is unknown.  Also, the record does not show 
that the appellant was ever notified of his right to request 
a waiver of recovery of the debt.  

The record does reflect, however, that in his November 1998 
notice of disagreement, the veteran indicated that he had 
received notice of an overpayment in the amount of $900, and 
it appears that the VA's Debt Management Center in St. Paul, 
Minnesota, issued the notice of indebtedness and of the 
rights to request a waiver.  That notwithstanding, since 
there is no documentation of such notice in the claims file, 
the Board is of the opinion that additional verification of 
such notice is required.

Furthermore, the Board notes that in the RO's March 1998 
letter to the veteran advising him that his spouse had filed 
a claim for apportionment, it was indicated that $100 would 
be withheld effective from June 1, 1998, while the claim was 
being reviewed.  The amount of the overpayment is $900, 
apparently for the period from December 1, 1997 to September 
1998.  If, however, the RO began to withhold $100 per month 
in June 1998, that would seem to have the effect of reducing 
the actual amount of the overpayment at issue.  The claims 
file does not contain any documentation of the overpayment 
and the RO has not conducted a audit to verify the amount of 
the overpayment charged to the veteran.  The Board finds that 
a audit is necessary prior to final adjudication of the case.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact VA's Debt 
Management Center and request a copy of 
the notice of overpayment of an 
apportionment of disability compensation 
benefits for the overpayment period in 
question issued to the appellant, or in 
the alternative provide documentation of 
what form letter(s) was/were sent to the 
appellant and the dates thereof.  In 
addition, any correspondence received 
from the veteran at the Debt Management 
Center should be forwarded to the RO and 
all documentation obtained must be 
associated with the claims folder.

2.  The RO should prepare for the record 
a written paid and due audit of the 
veteran's disability compensation account 
for the period of the overpayment.  This 
audit should reflect, on a month-by-month 
basis, the amounts actually paid and due 
to the veteran, as well as the amounts 
properly apportioned to the veteran's 
spouse.  A copy of the written audit 
should be associated with the claims 
folder and another provided to the 
veteran and his representative.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.

4.  After completion of the above 
requested development, the RO should 
review the veteran's claim. If the 
benefit sought on appeal remains denied, 
then the veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


